DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.   

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement

2.	The information disclosure statements filed on 05/25/2021 has been considered and placed in the application file.

                                                Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created 5doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
4.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10924870 (hereafter the “‘870 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the current Application (17/248955) are broader in scope to claims 1-19 of U.S. Patent No. 10924870, granted to Natarajan with obvious wording variations of method and apparatus claims.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 2, Claim 2 of the instant application is broader or an otherwise obvious variant of Claims 11 of the ‘870 patent by omitting: “assistance” in “hearing assistance device”, limitations related to band-by-band, subbands in Claims 11 of the ‘870 patent.  See Claim 11 of the ‘870 patent.
  	
	Regarding claim 3, see Claim 12 of the ‘870 patent.
 
	Regarding claim 4, see Claim 13 of the ‘870 patent.
 
	Regarding claim 5, see Claim 14 of the ‘870 patent.
 
	Regarding claim 6, see Claim 15 of the ‘870 patent.
 
	Regarding claim 7, see Claim 16 of the ‘870 patent.
 
	Regarding claim 8, see Claim 17 of the ‘870 patent.
 
	Regarding claim 9, see Claim 18 of the ‘870 patent.
 
	Regarding claim 10, see Claim 19 of the ‘870 patent.
 
	Regarding claim 11, see Claims 1 and 4 of the ‘870 patent.

	Regarding claim 12, Claim 12 of the instant application is broader or an otherwise obvious variant of Claims 1 of the ‘870 patent by omitting: “assistance” in “hearing assistance device”, limitations related to band-by-band, subbands in Claims 1 of the ‘870 patent.  See Claim 1 of the ‘870 patent.
  	
	Regarding claim 13, see Claim 11 and claim 17 of the ‘870 patent.
 
	Regarding claim 14, programming system is as found in claims 1 and 4 (i.e., personal computer) of the ‘870 patent.
 
	Regarding claim 15, programming system is as found in claims 1 and 4 (i.e., personal computer) of the ‘870 patent.
 
	Regarding claim 16, histogram is as found in claims 11 and 16 (i.e., statistical information) of the ‘870 patent.
 
	Regarding claim 17, transferring is as found in claims see Claims 1 and 6 of the ‘870 patent.
 
	Regarding claim 18, internet is as found in claims see Claims 1 and 7 of the ‘870 patent.
 
	Regarding claim 19, wireless network is as found in Claims 1 and 8 of the ‘870 patent.
 
	Regarding claim 20, radio frequency transmission is as found in Claims 1 and 9 of the ‘870 patent.
 
	Regarding claim 21, magnetic coupling transmission is as found in Claims 1 and 10 of the ‘870 patent.

4.	Claims 2-8, 10, 12-16, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 11, 15, and 20-26 of U.S. Patent No. 9729976 (hereafter the “‘976  patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-8, 10, 12-16, and 18-21 of the current Application (17/248955) are broader in scope to claims 1-5, 9, 11, 15, and 20-26 of U.S. Patent No. 9729976, granted to Natarajan with obvious wording variations of method and apparatus claims.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 2, Claim 2 of the instant application is broader or an otherwise obvious variant of Claims 1 of the ‘976 patent by omitting: “assistance” in “hearing assistance device”, a microphone, a receiver, “digital signal” in “digital signal processor”, subtraction, limitations related to band-by-band, subbands, limitations related to disable storing information in Claims 1 of the ‘976 patent.  See Claim 1 of the ‘976 patent.
  	
	Regarding claim 3, see Claim 9 of the ‘976 patent.
 
	Regarding claim 4, see Claim 2 of the ‘976 patent.
 
	Regarding claim 5, see Claim 11 of the ‘976 patent.
 
	Regarding claim 6, see Claim 4 of the ‘976 patent.
 
	Regarding claim 7, see Claim 5 of the ‘976 patent.
 
	Regarding claim 8, see Claim 4 of the ‘976 patent.
 
	Regarding claim 10, see claim 3 of the ‘976 patent at col. 7, lines 11-13, memory in the hearing assistance device is considered as a portable digital storage device. 
 
	Regarding claim 12, Claim 12 of the instant application is broader or an otherwise obvious variant of Claims 15 of the ‘976 patent by omitting limitation “assistance” in “hearing assistance device”; a subtraction, limitations related subbands, limitations related disabled  in Claims 15 of the ‘976 patent.  See Claim 15 of the ‘976 patent.
  	
	Regarding claim 13, see Claim 21 of the ‘976 patent.
 
	Regarding claim 14, programming system is as found in Claim 22 of the ‘976 patent.
 
	Regarding claim 15, programming system is as found in claim 22 of the ‘976 patent.
 
	Regarding claim 16, histogram is as found in claim 23 of the ‘976 patent.
  
	Regarding claim 18, internet is as found in claim 20 of the ‘976 patent.
 
	Regarding claim 19, see Claim 24 of the ‘976 patent.
 
	Regarding claim 20, radio frequency transmission is as found in Claim 25 of the ‘976 patent.
 
	Regarding claim 21, magnetic coupling transmission is as found in Claim 26 of the ‘976 patent.

6. 	Claims 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9729976 (hereafter “claim 1 of the ‘976 patent”) in view of  Flaherty et al. , USPAP 20060173259 (hereafter “Flaherty”, cited by Applicant in IDS dated 05/25/2021, 9 pages). 
	
	Regarding claim 9, claims 1 of the ‘976 patent teaches the system of claim 2. 
	However, claims 1 of the ‘976 patent does not explicitly disclose wherein the monitoring device includes a cellular telephone. 
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty); processing cellular signals to generate a control signal for transmission to a controllable device.  Automatic and/or semi-automatic configuration events can take many forms including but not limited to: monitoring of cellular activity ([0088], see Flaherty). Selector module 400 may have other integrated functions such as information recall functions, system configuration or calibration functions as well as a calculator, cellular telephone, pager or personal data assistant (PDA) functions (Fig. 4, par [0110], see Flaherty).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with claims 1 of the ‘976 patent such that to obtain wherein the monitoring device includes a cellular telephone as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].

	Regarding claim 11, claims 1 of the ‘976 patent teaches the system of claim 2. 
	However, claims 1 of the ‘976 patent does not explicitly disclose wherein the monitoring device includes a personal computer. 
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty); monitoring of one or more system functions, such as alarm or warning condition events or frequency of events ([0088], see Flaherty). The advanced BCI may significantly increase the independence of severely motor impaired individuals by providing them with safe, long-term, reliable and fast control of a personal computer using thought alone. Through a computer, users could complete daily tasks such as compose an email, answer the telephone, drive their wheelchair (Fig. 5, par [0119], see Flaherty).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with claims 1 of the ‘976 patent such that to obtain wherein the monitoring device includes a personal computer as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].

5. 	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9729976 (hereafter “claim 15 of the ‘976 patent”) in view of Flaherty et al. , USPAP 20060173259 (hereafter “Flaherty”, cited by Applicant in IDS dated 05/25/2021, 9 pages). 
	
	Regarding claim 17, claims 15 of the ‘976 patent teaches the method of claim 12. 
	However, claims 15 of the ‘976 patent does not explicitly disclose further comprising transferring the tracked information from the monitoring device to the network-accessible data storage before storing the tracked information. 
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty);  including various function such as database storage and retrieval (par [0085], see Flaherty); test information from Control Logic Unit (see Fig. 14) may be transferred via IR optical transmission, data link (see Fig. 14, par [0151]; data including but not limited to: memory storage for future recall of configuration activities; operator qualification routines, remote (such as via the Internet) configuration communication means, see par [0087] see Flaherty).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with the claims 15 of the ‘976 patent such that to obtain further comprising transferring the tracked information from the monitoring device to the network-accessible data storage before storing the tracked information as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].

Claim Rejections - 35 USC § 103

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



7.	  Claims 2-3, 6-8, and 12-16 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Leenen et al., USPAP 20040066944, hereafter “Leenen” in view of Bramslow et al., USPAP 20060222194, hereafter “Bramslow”, and further in view of Boldt et al. EP2003928A1 (hereafter “Boldt”, cited by Applicant in IDS dated 05/25/2021, 9 pages).
  
	Regarding claim 2, Leenen discloses a system (including a host programming system, host computer 16, Fig. 1, par [0046]-[0047], see Leenen) for storing information (input signal data are intermediately recorded in a volatile storage device, e.g. a data RAM or register file, of the processor, par [0019], see Leenen) relating to acoustic feedback events (FIG. 1 is a simplified block diagram of a hearing aid, par. [0040], see Leenen; process performed by components generally shown in Figures 1-2, which include an adaptive feedback cancellation filter and algorithm;  par. [0011], see Leenen), comprising: 
		a hearing device (signal processor 6, Fig. 1, par [0042], see Leenen) having an acoustic feedback canceller (FIG. 1 is a simplified block diagram of a hearing aid, par. [0040], see Leenen; process performed by components generally shown in Figures 1-2, which include an adaptive feedback cancellation filter and algorithm;  par. [0011], see Leenen); 
		a monitoring device (module scheduler 100, Fig. 2; FIG. 2 shows a flowchart of a preferred embodiment of the invention wherein a number of Advanced Data Logging (ADL) software modules are associated with respective data monitoring and recording tasks in the hearing prosthesis. A module scheduler 100 is adapted to sequentially read/write data to each of the ADL modules through respective predetermined interfaces and protocols, FIG. 2, par [0048], see Leenen) including a processor (signal processor 6, comprising DSP 7, par [0042], see Leenen) programmed to monitor performance of the acoustic feedback canceller of the hearing device (process performed by components generally shown in Figures 1-2, which include an adaptive feedback cancellation filter and algorithm, par [0011], see also par [0048], see Leenen), including tracking information (e.g., identifying and/or obtaining data for a subsequent recording step, pars. [0021]-[0022], see Leenen) about acoustic feedback events (e.g., when filter coefficients of a feedback filter reach and/or exceed a target value associated with an anomalous or sub-optimal area of operation, pars. [0021]-[0022], see Leenen) over an interval of use of the hearing device (performance data is logged during extended period of use comprising user’s everyday life, pars. [0021]-[0022], see Leenen) in different acoustic environments experienced by a wearer of the hearing device (data may be logged for period of extended use that includes various and/or abruptly-changed acoustic or listening environments in which the user has his/her daily activities, par. [0029], see Leenen).
	Leenen further teaches the sound samples are grouped into a number of bins according to their magnitude by the histogram module par [0054], see Leenen).
	However, Leenen does not explicitly disclose wherein the tracking is activated upon occurrence of a programmable event; and a network-accessible data storage configured to store the tracked information, a magnitude of severity of a feedback event of the acoustic feedback events, wherein the tracked information is accessible for analysis to determine aspects of the acoustic feedback experienced by the hearing device over the interval of use.
Bramslow discloses a hearing aid for recording data and learning therefrom (see Title) in which the adaptive feedback system 128, Fig. 2 detects occurrences of positive acoustic feedback and adaptively adjusts the feedback limits over time; hence the adaptive feedback system 128 has the ability to detect, count and reduce the number of feedback occurrences in each frequency band (par [0053], see Bramslow); the signal processing unit 114, Fig. 2 further comprises a learning feedback controller, which is activated when the adaptive feedback system 128, Fig. 2 has reached its maximum performance and some howls are still detected, i.e., severity feedback (par [0055], see Bramslow); howl and near-howl occurrences, i.e., severity feedback, are detected by the adaptive feedback system 128 and integrated over a short time frame in a number of frequency bands, e.g. sixteen (par [0058], see Bramslow); the content may be downloaded by means of a wired or wireless connection to a computer by any means known to a person skilled in the art, e.g. RS-232, Bluetooth, TCP/IP, (i.e., network-accessible data storage, see par [0047], see Bramslow); these fast-acting learning actions are stored in a volatile memory (par [0059], see Bramslow); Fig. 3 illustrates this fast-acting learning scheme of the learning feedback controller within one "On" period; the X-axis of the graph shows time in minutes, while the Y-axis of the graphs shows the current feedback limit stored in the volatile memory; the dotted line illustrates the maximum feedback limit stored in the non-volatile memory, while the other line shows how the current feedback limit changes as a function of time; there is a hold-off period after switching the instrument on, e.g. 1 minute, par [0060], see Bramslow.  The parameter is based histograms of distribution of programs over time (indirect knowledge about acoustic environments) and histograms of input sound pressure level variation over time and the number of modes transitions (how fast the automatic program selection adapts to the acoustic environment over time), par [0080], see Bramslow.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the hearing aid for recording data and learning therefrom taught by Bramslow with the hearing assistance device of Leenen such that to obtain wherein the tracking is activated upon occurrence of a programmable event; and a network-accessible data storage configured to store the tracked information, a magnitude of severity of a feedback event of the acoustic feedback events as claimed in order to adapt the hearing aid precisely to the individual user's hearing requirements as suggested by Bramslow in paragraph [0012].
	Leenen in view of Bramslow, as modified, further teaches wherein the tracked information is accessible for analysis (such as by researchers, audiologists, R&D personnel, a host programming system, etc., par. [0010], see Leenen) to determine aspects of the acoustic feedback experienced by the hearing device over the interval of use (performance data is logged during extended period of use comprising user’s everyday life, par. [0022], see Leenen).  The motivation is in order to adapt the hearing aid precisely to the individual user's hearing requirements as suggested by Bramslow in paragraph [0012]. 
However, Leenen in view of Bramslow does not explicitly disclose a magnitude of severity of a feedback event of the acoustic feedback events being including storing an indication of the magnitude of severity of the feedback event of the acoustic feedback events.
Boldt discloses online anti-feedback system for a hearing aid (see Title) in which the maximum forward gain value for a particular frequency band can be increased or decreased depending on the actual values of current feedback gain and the maximum loop gain values currently stored for that band (see page 4, par [0031], see Boldt); the update frequency is adapted to the relevant hearing situation, e.g. based on one or more particular sensors for classifying the present environment (e.g. directional microphones or external signals forwarding such information to the hearing aid) and/or based on recorded data of the frequency of howl appearing in a predefined time period, e.g. the last minute or the last 10 minutes or the last hour (“[frequency of] howl appearing in a predefined time period” i.e., an indication of a level of severity of a feedback event), see page 5, par [0039], see Boldt. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the online anti-feedback system for a hearing aid taught by Boldt with the hearing assistance device of Leenen in view of Bramslow such that to obtain a magnitude of severity of a feedback event of the acoustic feedback events being including storing an indication of the magnitude of severity of the feedback event of the acoustic feedback events as claimed in order to be used in digital hearing aids for use in a variety of acoustical environments as suggested by Boldt in Abstract.

	Regarding claim 3, Leenen in view of Bramslow in view of Boldt teaches the system of claim 2. Leenen in view of Bramslow in view of Boldt, as modified, teaches wherein the monitoring device further includes wireless electronics adapted to perform wireless communication of the information (the content may be downloaded by means of a wired or wireless connection to a computer by any means known to a person skilled in the art, e.g. RS-232, Bluetooth, TCP/IP, see para. [0047], see Bramslow).

	Regarding claim 6, Leenen in view of Bramslow in view of Boldt discloses the system of claim 2.  Leenen in view of Bramslow in view of Boldt, as modified, teaches wherein the network-accessible data storage (the content may be downloaded by means of a wired or wireless connection to a computer by any means known to a person skilled in the art, e.g. RS-232, Bluetooth, TCP/IP, (i.e., network-accessible data storage, see par [0047], see Bramslow); these fast-acting learning actions are stored in a volatile memory (par [0059], see Bramslow); is adapted to store the information including a total number of occurrences of a feedback event (a learning feedback controller, which is activated when the adaptive feedback system 128, Fig. 2 has reached its maximum performance and some howls are still detected, i.e., severity feedback (par [0055], see Bramslow); howl and near-howl occurrences, i.e., severity feedback, are detected by the adaptive feedback system 128 and integrated over a short time frame in a number of frequency bands, e.g. sixteen (par [0058], see Bramslow); The parameter is based histograms of distribution of programs over time (indirect knowledge about acoustic environments) and histograms of input sound pressure level variation over time and the number of modes transitions (how fast the automatic program selection adapts to the acoustic environment over time), par [0080], see Bramslow). 

	Regarding claim 7, Leenen in view of Bramslow in view of Boldt discloses the system of claim 2.  Leenen in view of Bramslow in view of Boldt, as modified, teaches wherein the network-accessible data storage (the content may be downloaded by means of a wired or wireless connection to a computer by any means known to a person skilled in the art, e.g. RS-232, Bluetooth, TCP/IP, (i.e., network-accessible data storage, see par [0047], see Bramslow); these fast-acting learning actions are stored in a volatile memory (par [0059], see Bramslow) is adapted to store the information including statistical information about acoustic feedback events (data, including that relating to the algorithm performance data and/or digital input data that may be stored as part of a detected feedback event, may be mapped and stored as various types of histogram data that indicates the distribution statistics of such data; see para. [0054, 0057] of Leenen, for example) (data, including that relating to the algorithm performance data and/or digital input data that may be stored as part of a detected feedback event, may be mapped and stored as various types of histogram data that indicates the distribution statistics of such data; see para. [0054, 0057] of Leenen, for example) (data, including that relating to the algorithm performance data and/or digital input data that may be stored as part of a detected feedback event, may be mapped and stored as various types of histogram data that indicates the distribution statistics of such data; see para. [0054, 0057] of Leenen, for example).
	
	Regarding claim 8, Leenen in view of Bramslow in view of Boldt discloses the system of claim 2.  Leenen in view of Bramslow in view of Boldt, as modified, teaches wherein the network-accessible data storage (the content may be downloaded by means of a wired or wireless connection to a computer by any means known to a person skilled in the art, e.g. RS-232, Bluetooth, TCP/IP, (i.e., network-accessible data storage, see par [0047], see Bramslow); these fast-acting learning actions are stored in a volatile memory (par [0059], see Bramslow) is adapted to store the information including a number of feedback events per unit time (adaptive feedback system 128 and learning feedback controller; system 128 has the ability to count the number of feedback occurrences in each of a plurality of frequency bands; see par [0053,0058], for example, wherein Bramslow further indicates that the such algorithm parameters are known in the art to be subject to data logging in a hearing aid; see para. [0002]; howl and near-howl occurrences are detected by the adaptive feedback system 128 and integrated over a short time frame in a number of frequency bands, e.g., sixteen; see par [0058-0061] of Bramslow). 
 
	Regarding claim 12, this claim merely reflects the method to the apparatus claim of Claim 2 and is therefore rejected for the same reasons. 
	
	Regarding claim 13, Leenen in view of Bramslow in view of Boldt teaches the method of claim 12, Leenen in view of Bramslow in view of Boldt, as modified, teaches wherein the tracked information includes one or more of a total number of occurrences the acoustic feedback events (a learning feedback controller, which is activated when the adaptive feedback system 128, Fig. 2 has reached its maximum performance and some howls are still detected, i.e., severity feedback (par [0055], see Bramslow); howl and near-howl occurrences, i.e., severity feedback, are detected by the adaptive feedback system 128 and integrated over a short time frame in a number of frequency bands, e.g. sixteen (par [0058], see Bramslow); The parameter is based histograms of distribution of programs over time (indirect knowledge about acoustic environments) and histograms of input sound pressure level variation over time and the number of modes transitions (how fast the automatic program selection adapts to the acoustic environment over time), par [0080], see Bramslow) and a number of the acoustic feedback events per unit time (adaptive feedback system 128 and learning feedback controller; system 128 has the ability to count the number of feedback occurrences in each of a plurality of frequency bands; see par [0053,0058], for example, wherein Bramslow further indicates that the such algorithm parameters are known in the art to be subject to data logging in a hearing aid; see para. [0002]; howl and near-howl occurrences are detected by the adaptive feedback system 128 and integrated over a short time frame in a number of frequency bands, e.g., sixteen; see par [0058-0061] of Bramslow).

	
	Regarding claim 14, Leenen in view of Bramslow in view of Boldt teaches the method of claim 12, Leenen in view of Bramslow in view of Boldt, as modified, teaches further comprising providing the information to a programming system (a host programming system 16, Fig. 1, par [0046], see Leenen) to analyze the acoustic feedback events (such as by researchers, audiologists, R&D personnel, a host programming system, etc., par. [0010]; it is possible to identify and analyze the type of acoustic signals that forces the adaptive feedback cancellation algorithm to misbehave and for how long time the sub-optimal behavior persists, par. [0022] see Leenen). 
 
	Regarding claim 15, Leenen in view of Bramslow in view of Boldt teaches the method of claim 14.  Leenen in view of Bramslow in view of Boldt, as modified, teaches wherein the monitoring device (module scheduler 100, Fig. 2; FIG. 2 shows a flowchart of a preferred embodiment of the invention wherein a number of Advanced Data Logging (ADL) software modules are associated with respective data monitoring and recording tasks in the hearing prosthesis. A module scheduler 100 is adapted to sequentially read/write data to each of the ADL modules through respective predetermined interfaces and protocols, FIG. 2, par [0048], see Leenen) includes the programming system (a host programming system 16, Fig. 1, par [0046], see Leenen). 
 
	Regarding claim 16, Leenen in view of Bramslow in view of Boldt teaches the method of claim 14, Leenen in view of Bramslow in view of Boldt, as modified, teaches wherein a histogram is generated using the information (A flexible Histogram module 115 can map various types of numerical data to a histogram and store a set of histogram data, Fig. 2, par [0054], see Leenen). 
  
8.	Claims 4-5, 9-11, and 17-21 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Leenen et al., USPAP 20040066944, hereafter “Leenen” in view of Bramslow et al., USPAP 20060222194, hereafter “Bramslow”, in view of Boldt et al. EP2003928A1 (hereafter “Boldt”, cited by Applicant in IDS dated 05/25/2021, 9 pages), and further in view of Flaherty et al. , USPAP 20060173259 (hereafter “Flaherty”, cited by Applicant in IDS dated 05/25/2021, 9 pages).

	Regarding claim 4, Leenen in view of Bramslow in view of Boldt teaches the system of claim 3.  However, Leenen in view of Bramslow in view of Boldt does not explicitly disclose wherein the wireless electronics are configured to perform radio frequency communication.
	 Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty); processing unit first portion 130a may provide two means of wireless information transfer. RF Transmitter 137 provides long range communication for transmission of processed signals and other signals to an external device, (Fig. 1, par [0054], see Flaherty).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with the system of Leenen in view of Bramslow in view of Boldt such that to obtain wherein the wireless electronics are configured to perform radio frequency communication as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].

	Regarding claim 5, Leenen in view of Bramslow in view of Boldt teaches the system of claim 3.  However, Leenen in view of Bramslow in view of Boldt does not explicitly disclose wherein the wireless electronics are configured to perform magnetic coupling communication. 
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty); processing unit first portion 130a may provide two means of wireless information transfer. RF Transmitter 137 provides long range communication for transmission of processed signals and other signals to an external device, (Fig. 1, par [0054], see Flaherty); Electronic module 170 attaches to transcutaneous connector 165 via magnetic coupling, electronic module 170 includes wireless information transfer circuitry (see Fig. 4, par [0102], see Flaherty).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with the system of Leenen in view of Bramslow in view of Boldt such that to obtain wherein the wireless electronics are configured to perform magnetic coupling communication as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].
  
	Regarding claim 9, Leenen in view of Bramslow in view of Boldt teaches the system of claim 2.  However, Leenen in view of Bramslow in view of Boldt does not explicitly disclose wherein the monitoring device includes a cellular telephone. 
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty); processing cellular signals to generate a control signal for transmission to a controllable device.  Automatic and/or semi-automatic configuration events can take many forms including but not limited to: monitoring of cellular activity ([0088], see Flaherty). Selector module 400 may have other integrated functions such as information recall functions, system configuration or calibration functions as well as a calculator, cellular telephone, pager or personal data assistant (PDA) functions (Fig. 4, par [0110], see Flaherty).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with the method of Leenen in view of Bramslow in view of Boldt such that to obtain wherein the monitoring device includes a cellular telephone as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].
 
	Regarding claim 10, Leenen in view of Bramslow in view of Boldt teaches the system of claim 2.  However, Leenen in view of Bramslow in view of Boldt does not explicitly disclose wherein the monitoring device includes a portable digital storage device. 
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty); processing cellular signals to generate a control signal for transmission to a controllable device.  Processing unit second portion 130b includes a unique electronic identifier, such as a unique serial number or any alphanumeric or other retrievable, identifiable code associated uniquely with the system 100' of patient 500.  The unique electronic identifier may take many different forms in processing unit second portion 130b, such as a piece of electronic information stored in a memory module, any other digital or 
analog code (par [0082], see Flaherty); Selector module 400 may have other integrated functions such as information recall functions, system configuration or calibration functions as well as a calculator, cellular telephone, pager or personal data assistant (PDA) functions (Fig. 4, par [0110], see Flaherty), i.e., portable digital storage device.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with the method of Leenen in view of Bramslow in view of Boldt such that to obtain wherein the monitoring device includes a portable digital storage device as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009]. 

	Regarding claim 11, Leenen in view of Bramslow in view of Boldt teaches the system of claim 2.  However, Leenen in view of Bramslow in view of Boldt does not explicitly disclose wherein the monitoring device includes a personal computer.
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty); processing cellular signals to generate a control signal for transmission to a controllable device.  Processing unit second portion 130b includes a unique electronic identifier, such as a unique serial number or any alphanumeric or other retrievable, identifiable code associated uniquely with the system 100' of patient 500.  The unique electronic identifier may take many different forms in processing unit second portion 130b, such as a piece of electronic information stored in a memory module (par [0082], see Flaherty); The advanced BCI may significantly increase the independence of severely motor impaired individuals by providing them with safe, long-term, reliable and fast control of a personal computer using thought alone. Through a computer, users could complete daily tasks such as compose an email, answer the telephone, drive their wheelchair (Fig. 5, par [0119], see Flaherty).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with the apparatus of Leenen in view of Bramslow in view of Boldt such that to obtain wherein the monitoring device includes a personal computer as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].

	Regarding claim 17, Leenen in view of Bramslow in view of Boldt teaches the method of claim 12. 
	However, Leenen in view of Bramslow in view of Boldt does not explicitly disclose further comprising transferring the tracked information from the monitoring device to the network-accessible data storage before storing the tracked information.
	Flaherty discloses biological interface system (see Title; 100, Fig. 1, par [0050]) for a hearing enhancing device; a hearing restoring device (par [0080]); including processing unit second portion (130b, Figs. 1, 3, pars [0057], [0083], [0085], see Flaherty); processing unit second portion (130b, Figs. 1, 3) may include wireless communication means, not shown, or wired communication means to transmit the processed signals to the controlled devices of the system ([0058], see Flaherty);  including various function such as database storage and retrieval (par [0085], see Flaherty); test information from Control Logic Unit (see Fig. 14) may be transferred via IR optical transmission, data link (see Fig. 14, par [0151]; data including but not limited to: memory storage for future recall of configuration activities; operator qualification routines, remote (such as via the Internet) configuration communication means, see par [0087] see Flaherty).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the biological interface system taught by Flaherty with the method of Leenen in view of Bramslow in view of Boldt in view of Fang in view of Pandey such that to obtain further comprising transferring the tracked information from the monitoring device to the network-accessible data storage before storing the tracked information as claimed in order to independently transmit information to one or more devices external to the patient as suggested by Flaherty in paragraph [0009].  
 
	Regarding claim 18, Leenen in view of Bramslow in view of Boldt in view of Flaherty teaches the method of claim 17.  Leenen in view of Bramslow in view of Boldt in view of Flaherty, as modified, teaches wherein transferring the tracked information includes using the internet (The information transfer means of processing unit second portion 130b, see Fig. 1 may include means to transfer information to one or more of: implanted processing unit first portion 130a, see Fig. 1; a different implanted device; and an external device such as an additional component of the processing unit, a controlled device, or a computer device such as a computer with Internet access, par [0067], see Flaherty).  

	Regarding claim 19, Leenen in view of Bramslow in view of Boldt in view of Flaherty teaches the method of claim 17.  Leenen in view of Bramslow in view of Boldt in view of Flaherty, as modified, teaches wherein transferring the tracked information includes using a wireless network (processing unit first portion 130a may provide two means of wireless information transfer, Fig. 1, par [0054], see Flaherty). 
 
	Regarding claim 20, Leenen in view of Bramslow in view of Boldt in view of Flaherty teaches the method of claim 19.  Leenen in view of Bramslow in view of Boldt in view of Flaherty, as modified, teaches wherein transferring the tracked information includes using radio frequency transmission (processing unit first portion 130a may provide two means of wireless information transfer. RF Transmitter 137 provides long range communication for transmission of processed signals and other signals to an external device, Fig. 1, par [0054], see Flaherty). 
 
	Regarding claim 21, Leenen in view of Bramslow in view of Boldt in view of Flaherty teaches the method of claim 19.  Leenen in view of Bramslow in view of Boldt in view of Flaherty, as modified, wherein transferring the tracked information includes using magnetic coupling transmission (Electronic module 170 attaches to transcutaneous connector 165 via magnetic coupling, electronic module 170 includes wireless information transfer circuitry, see Fig. 4, par [0102], see Flaherty). 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654